Citation Nr: 1035580	
Decision Date: 09/20/10    Archive Date: 09/28/10

DOCKET NO.  03-34 516	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen 
a claim for service connection for a broken jaw.

2.  Whether new and material evidence has been received to reopen 
a claim for service connection for leg scars.

3.  Whether new and material evidence has been received to reopen 
a claim for service connection for back problems.

4.  Whether new and material evidence has been received to reopen 
a claim for service connection for whiplash.

5.  Whether new and material evidence has been received to reopen 
a claim for service connection for bilateral shoulder injuries.

6.  Whether new and material evidence has been received to reopen 
a claim for service connection for chronic headaches.

7.  Whether new and material evidence has been received to reopen 
a claim for service connection for chest pain.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARINGS ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Associate Counsel


INTRODUCTION

The Veteran had active duty service from October 1971 to October 
1974.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from a July 2003 rating decision issued by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas 
which denied the Veteran's requests to reopen his claims for 
service connection a broken jaw, back problems, whiplash, 
bilateral shoulder injuries, chronic headaches and chest pain.

The Veteran testified at a June 2004 Decision Review Officer 
(DRO) hearing and before the undersigned at a May 2006 hearing at 
the RO.  Hearing transcripts have been associated with the claims 
file.

These matters were remanded by the Board in November 2006 and 
July 2009.


FINDINGS OF FACT

1.  A May 1998 rating decision denied the Veteran's claim for 
service connection for a broken jaw as the evidence of record 
established that this disorder was the result of the Veteran's 
willful misconduct during service; this claim had been previously 
denied in a January 1976 rating decision and in an April 1985 
rating decision.

2.  Evidence received since the May 1998 rating decision denying 
service connection for a broken jaw is either cumulative or 
redundant of either evidence of record and does not raise a 
reasonable possibility of substantiating the claim.

3.  A May 1998 rating decision denied the Veteran's claim for 
service connection for leg scars as the evidence of record 
established that this disorder was the result of the Veteran's 
willful misconduct during service; this claim had been previously 
denied an April 1985 rating decision.

4.  Evidence received since the May 1998 rating decision denying 
service connection for leg scars is either cumulative or 
redundant of either evidence of record and does not raise a 
reasonable possibility of substantiating the claim.

5.  A May 1998 rating decision denied the Veteran's claim for 
service connection for back problems as the evidence of record 
established that this disorder was the result of the Veteran's 
willful misconduct during service.

6.  Evidence received since the May 1998 rating decision denying 
service connection for back problems is either cumulative or 
redundant of either evidence of record and does not raise a 
reasonable possibility of substantiating the claim.

7.  A May 1998 rating decision denied the Veteran's claim for 
service connection for whiplash as the evidence of record 
established that this disorder was the result of the Veteran's 
willful misconduct during service.

8.  Evidence received since the May 1998 rating decision denying 
service connection for whiplash is either cumulative or redundant 
of either evidence of record and does not raise a reasonable 
possibility of substantiating the claim.

9.  A May 1998 rating decision denied the Veteran's claim for 
service connection for bilateral shoulder injuries as the 
evidence of record established that this disorder was the result 
of the Veteran's willful misconduct during service.

10.  Evidence received since the May 1998 rating decision denying 
service connection for bilateral shoulder injuries is either 
cumulative or redundant of either evidence of record and does not 
raise a reasonable possibility of substantiating the claim.

11.  A May 1998 rating decision denied the Veteran's claim for 
service connection for chronic headaches as the evidence of 
record established that this disorder was the result of the 
Veteran's willful misconduct during service.

12.  Evidence received since the May 1998 rating decision denying 
service connection for chronic headaches is either cumulative or 
redundant of either evidence of record and does not raise a 
reasonable possibility of substantiating the claim.

13.  A May 1998 rating decision denied the Veteran's claim for 
service connection for chest pain as the evidence of record 
established that this disorder was the result of the Veteran's 
willful misconduct during service; this claim had been previously 
denied in a January 1976 rating decision.

14.  Evidence received since the May 1998 rating decision denying 
service connection for chest pain is either cumulative or 
redundant of either evidence of record and does not raise a 
reasonable possibility of substantiating the claim.



CONCLUSIONS OF LAW

1.  The May 1998 rating decision that denied service connection 
for a broken jaw is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 
C.F.R. § 3.105(a) (2009).

2.   Evidence received since the May 1998 rating decision denying 
service connection for a broken jaw is not new and material.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2009).

3.  The May 1998 rating decision that denied service connection 
for leg scars is final.  38 U.S.C.A. § 7105(c); 38 C.F.R. § 
3.105(a).

4.   Evidence received since the May 1998 rating decision denying 
service connection for leg scars is not new and material.  38 
U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

5.  The May 1998 rating decision that denied service connection 
for back problems is final.  38 U.S.C.A. § 7105(c); 38 C.F.R. § 
3.105(a).

6.   Evidence received since the May 1998 rating decision denying 
service connection for back problems is not new and material.  38 
U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

7.  The May 1998 rating decision that denied service connection 
for whiplash is final.  38 U.S.C.A. § 7105(c); 38 C.F.R. § 
3.105(a).

8.   Evidence received since the May 1998 rating decision denying 
service connection for whiplash is not new and material.  38 
U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

9.  The May 1998 rating decision that denied service connection 
for bilateral shoulder injuries is final.  38 U.S.C.A. § 7105(c); 
38 C.F.R. § 3.105(a).

10.   Evidence received since the May 1998 rating decision 
denying service connection for bilateral shoulder injuries is not 
new and material.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

11.  The May 1998 rating decision that denied service connection 
for chronic headaches is final.  38 U.S.C.A. § 7105(c); 38 C.F.R. 
§ 3.105(a).

12.   Evidence received since the May 1998 rating decision 
denying service connection for chronic headaches is not new and 
material.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

13.  The May 1998 rating decision that denied service connection 
for chest pain is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 
C.F.R. § 3.105(a) (2009).

14.   Evidence received since the May 1998 rating decision 
denying service connection for chest pain is not new and 
material.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.156(a), 3.326(a) (2009).

Proper VCAA notice must inform the claimant of any information 
and evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the claimant to 
provide any evidence in her or his possession that pertains to 
the claim.  
38 U.S.C.A. § 5103(a); Pelegrini v. Principi, 18 Vet. App. 112 
(2004); C.F.R. § 3.159(b)(1).  For claims pending before VA on or 
after May 30, 2008, 38 C.F.R. § 3.159 was amended to eliminate 
the requirement that VA request that a claimant submit any 
evidence in his or her possession that might substantiate the 
claim.  
73 Fed. Reg. 23, 353 (Apr. 30, 2008).

The United States Court of Appeals for Veterans Claims (Court) 
has also held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim.  Those five elements include: (1) 
veteran status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

VCAA notice in a new and material evidence claim (1) must notify 
a claimant of the evidence and information that is necessary to 
reopen the claim and (2) must notify the claimant of the evidence 
and information that is necessary to establish entitlement to the 
underlying benefit sought by the claimant.  The VCAA requires, in 
the context of a claim to reopen, that VA look at the bases for 
the denial in the prior decision and respond with a notice letter 
that describes what evidence would be necessary to substantiate 
that element or elements required to establish service connection 
that were found insufficient in the previous denial.  Therefore, 
the question of what constitutes material evidence to reopen a 
claim for service connection depends on the basis on which the 
prior claim was denied.  Kent v. Nicholson, 20 Vet. App. 1 
(2006).

The Veteran was provided with a December 2006 letter in which the 
RO notified him of what evidence was required to substantiate his 
requests to reopen his claims for service connection for a broken 
jaw, leg scars, back problems, whiplash, bilateral shoulder 
injuries, chronic headaches and chest pains.  This letter told 
him what evidence VA would obtain, what evidence he was expected 
to provide, and of what assistance the VA could provide him in 
obtaining this evidence.  It also notified the Veteran that he 
should submit any relevant evidence in his possession.  This 
letter provided after the initial adjudication of the Veteran's 
claims.

The Court has held that VCAA notice, as required by 38 U.S.C. § 
5103(a), must be provided to a claimant before the initial 
unfavorable adjudication by the RO. Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  The timing deficiency with regard to 
the December 2006 letter was cured by readjudication of the claim 
in a May 2009 supplemental statement of the case (SSOC).  
Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).

The Veteran has substantiated his status as a veteran.  The 
December 2006 letter provided notice with regard to the remaining 
elements of Dingess notice.  The timing deficiency with regard to 
this letter was cured by the readjudication of the claims in the 
May 2009 SSOC.  Mayfield, supra.

The December 2006 letter informed the Veteran that his claims had 
been previously denied, informed him of the need for new and 
material evidence to reopen the claim, provided regulatory 
definitions of "new" and "material" and informed him of the bases 
for the prior denial.  Although this letter provided the 
incorrect date of the previous denial, the Veteran has not been 
prejudiced as he had received a copy of the May 1998 rating 
decision.  The timing deficiency with regard to this letter was 
cured by the readjudication of the claims in the May 2009 SSOC.  
Id

The VCAA also requires VA to make reasonable efforts to help a 
claimant obtain evidence necessary to substantiate her claims.  
38 U.S.C.A. §5103A; 38 C.F.R. § 3.159(c), (d).  This duty to 
assist contemplates that VA will help a claimant obtain records 
relevant to her claims, whether or not the records are in Federal 
custody, and that VA will provide a medical examination and/or 
opinion when necessary to make a decision on the claim.  38 
C.F.R. § 3.159(c)(4).  VA has no duty to provide an examination 
or obtain a medical opinion prior to reopening a claim that has 
been finally denied in a prior decision.  38 C.F.R. § 
3.159(c)(4)(iii).

VA has met the duty to assist the Veteran in the development of 
his claims.  The Veteran's service treatment records, VA 
treatment records and various private treatment records have been 
obtained.  VA examinations have not been conducted with regard to 
his requests to reopen his claims for service connection and as 
such examinations are not required prior to the reopening of his 
claims.  38 C.F.R. § 3.159(c)(4)(iii).

The provisions of 38 C.F.R. § 3.103(c)(2) imposes two distinct 
duties on VA employees, including Board personnel, in conducting 
hearings: the duty to explain full the issues and the duty to 
suggest the submission of evidence that may have been overlooked.  
Bryant v. Shinseki, 23 Vet. App. 488 (2010).  During the May 2006 
hearing, the undersigned asked questions about the circumstances 
surrounding the in-service automobile accident and the Veteran's 
contentions regarding his superior officer.  The Veteran was 
given the opportunity to ask questions of the undersigned.  The 
Board therefore concludes that it has fulfilled its duties under 
Bryant.

A November 2006 Board remand instructed the agency of original 
jurisdiction (AOJ) to provide the Veteran with proper VCAA 
notice.  Such notice, as described above, was provided in 
December 2006.  

The Board again remanded the instant matters in July 2009 to 
allow private treatment records from Dr. N. J. and the Mail 
Handler Health Insurance (MHHI) to be obtained and to allow the 
Veteran's representative the opportunity to review the claims 
file.  A January 2010 response from Dr. N. J. indicated that he 
was unable to locate the Veteran's treatment records and a March 
2010 response from MHHI indicated that they were not a treatment 
facility.  The Veteran's representative was provided with an 
opportunity to review the claims file and provide additional 
argument in support of the instant claims in July 2010.  The 
Board therefore concludes that there has been substantial 
compliance with the terms of its previous remand.  See Dyment v. 
West, 13 Vet. App. 141, 146-47 (1999).

As neither the Veteran nor his representative have indicated that 
there is any outstanding pertinent information to be obtained; 
the Board finds that no further assistance is warranted.  VA may 
proceed with the consideration of his claims.

Service Connection Criteria

Service connection will be granted if the evidence demonstrates 
that a current disability resulted from an injury or disease 
incurred in or aggravated by active military service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

Establishing service connection generally requires (1) medical 
evidence of a current disability; (2) medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence of a 
nexus between the claimed in-service disease or injury and the 
present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 
(Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 
(1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); see 
also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of establishing 
the second and third Shedden/Caluza element is through a 
demonstration of continuity of symptomatology.  Barr v. 
Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober, 10 Vet. 
App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 
296, 302 (1999).  Continuity of symptomatology may be established 
if a claimant can demonstrate (1) that a condition was "noted" 
during service; (2) evidence of post-service continuity of the 
same symptomatology; and (3) medical or, in certain 
circumstances, lay evidence of a nexus between the present 
disability and the post-service symptomatology.  Savage, 10 Vet. 
App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of 
in-service incurrence sufficient in some circumstances for 
purposes of establishing service connection); 38 C.F.R. § 
3.303(b).

In relevant part, 38 U.S.C.A. § 1154(a) requires that VA give 
"due consideration" to "all pertinent medical and lay 
evidence" in evaluating a claim for disability or death 
benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The Federal Circuit has held that "[l]ay evidence can be 
competent and sufficient to establish a diagnosis of a condition 
when (1) a layperson is competent to identify the medical 
condition, (2) the layperson is reporting a contemporaneous 
medical diagnosis, or (3) lay testimony describing symptoms at 
the time supports a later diagnosis by a medical profession."  
Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see 
also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) 
("[T]he Board cannot determine that lay evidence lacks 
credibility merely because it is unaccompanied by contemporaneous 
medical evidence."

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once 
evidence is determined to be competent, the Board must determine 
whether such evidence is also credible.  See Layno, supra 
(distinguishing between competency ("a legal concept determining 
whether testimony may be heard and considered") and credibility 
("a factual determination going to the probative value of the 
evidence to be made after the evidence has been admitted").

Service connection may be granted for any disease diagnosed after 
discharge when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  
Presumptive periods are not intended to limit service connection 
to diseases so diagnosed when the evidence warrants direct 
service connection.  The presumptive provisions of the statute 
and VA regulations implementing them are intended as 
liberalizations applicable when the evidence would not warrant 
service connection without their aid.  38 C.F.R. §§ 3.303(d), 
3.307, 3.309.

Certain chronic diseases such as arthritis may be presumed to 
have been incurred during service if manifested to a compensable 
degree within one year of separation from active military 
service.   38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

Line of Duty and Willful Misconduct

Willful misconduct means an act involving conscious wrongdoing or 
known prohibited action.  A service department finding that 
injury, disease or death was not due to misconduct will be 
binding on VA unless it is patently inconsistent with the facts 
and the requirements of laws administered by VA.

An act is willful misconduct where it involves deliberate or 
intentional wrongdoing with knowledge of or wanton and reckless 
disregard of its probable consequences. Mere technical violation 
of police regulations or ordinances will not per se constitute 
willful misconduct. 38 C.F.R. § 3.1(n).  Willful misconduct will 
not be determinative unless it is the proximate cause of injury, 
disease, or death.  38 C.F.R. § 3.1(n).

"Proximate cause" is defined as that which, in a natural 
continuous sequence, unbroken by any efficient intervening cause, 
produces injury, and without which the result would not have 
occurred.  Forshey v. West, 12 Vet. App. 71, 74 (1998) (citing 
Black's Law Dictionary 1225 (6th ed. 1990)).  Thus, if 
intoxication results proximately and immediately in disability, 
such disability will be considered to be the result of the 
person's own willful misconduct.  Gabrielson v. Brown, 7 Vet. 
App. 36, 41 (1994); 38 C.F.R. § 3.301(c)(2).

The law and regulations provide that compensation shall not be 
paid if the claimed disability or death was the result of the 
person's own willful misconduct or abuse of alcohol or drugs.  
See 38 U.S.C.A. §§ 105, 1110; 38 C.F.R. §§ 3.1(n), 3.301(c). 

With respect to claims filed after October 31, 1990, an injury or 
disease incurred during active service will not be deemed to have 
been incurred in the line of duty if the injury or disease was a 
result of the person's own willful misconduct, including abuse of 
alcohol or drugs.  38 U.S.C. § 105(a) ;see VAOPGCPREC 2- 1997 
(1997).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of a 
matter, the VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b).

New and Material Evidence Criteria

An RO decision becomes final if a notice of disagreement is not 
received within one year of the notice of that decision.  
38 U.S.C.A. § 7105(c).  A veteran may reopen a finally 
adjudicated claim by submitting new and material evidence.  38 
U.S.C.A. § 5108.

In deciding whether new and material evidence has been submitted 
VA looks to the evidence received since the last final denial of 
the claim on any basis.  Evans v. Brown, 9 Vet. App. 273 (1996).

New evidence is defined as existing evidence not previously 
submitted to VA and material evidence is defined as existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the time of 
the last prior final denial of the claim sought to be reopened, 
and must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).

The newly presented evidence is presumed to be credible for 
purposes of determining whether or not it is new and material.  
Savage, supra.

If VA either receives or associates with a claims file relevant 
official service department records that existed and had not been 
associated with the claims file when VA first decided the claim 
at any time after VA issues a decision on a claim, VA will 
reconsider the claim. 38 C.F.R. § 3.156(c).  These official 
service department records include service records that are 
related to a claimed in-service event, injury or disease, 
regardless of whether such records mention a veteran by name.  38 
C.F.R. § 3.156(c)(i).

Factual Background and Analysis

The Veteran's requests to reopen his claims for service 
connection for a broken jaw, leg scars, headaches and chest pains 
were last denied in a May 1998 rating decision as new and 
material evidence establishing that these disorders were not the 
result of willful misconduct had not been presented.  In 
addition, his claims for service connection for back problems, 
whiplash and bilateral shoulder injuries had been denied in the 
May 1998 rating decision as the injuries were the result of the 
Veteran's willful misconduct during service.  This rating 
decision was not appealed and it is final.  38 U.S.C.A. § 
7105(c).

Evidence considered in this May 1998 rating decision included the 
Veteran's service treatment records, civilian police records 
related to a July 1973 automobile accident and a November 1975 VA 
examination.

An October 1971 service entrance examination was negative for any 
relevant abnormalities.  The Veteran denied suffering from 
swollen or painful joints, frequent or severe headaches, 
recurrent back pain or arthritis in an accompanying October 1971 
Report of Medical History (RMH).  Lumbar neuralgia was diagnosed 
in June 1972 following complaints of low back pain.  

The Veteran was involved in an automobile accident in July 1973 
and was initially hospitalized in a private facility.  His 
initial injuries were noted to include a fractured mandible and 
superficial abrasions to the legs, and he was later transferred 
to the base hospital for continued treatment.  An August 1973 
chest X-ray was normal.  Complaints of substernal chest pain for 
nine months attributable to excessive gas were noted in a 
September 1974 treatment note.  

An October 1974 service discharge examination noted an abrasion 
scar to the lower left leg but was otherwise negative for any 
relevant abnormalities.

A civilian police report of the July 1973 automobile accident 
indicated that the Veteran's vehicle had struck a guard rail and 
that his injuries had prevented him from giving a statement.  The 
Veteran's passenger stated that they had been at several 
different bars during the night and that they were traveling to 
Imperial Beach when the collision occurred.  The officer 
concluded that the Veteran had been under the influence of 
alcohol and/or drugs at the time of the accident and was to be 
arrested.

A civilian July 1973 Intoxication Report indicates that blood had 
been drawn from the Veteran while he was being treated at a 
civilian hospital for his injuries subsequent to the automobile 
accident.  His alcohol content was found to be ".20 grams %" 
and he was arrested for driving while under the influence of 
alcohol and/or drugs.

In a January 1975 Report of Accidental Injury, the Veteran stated 
that he had lost control of his vehicle in July 1973 causing an 
automobile accident.  He reported fracturing his mandible, 
sustaining multiple facial lacerations and a concussion as a 
result of this incident.  He denied that alcoholic intoxicants 
were involved in this accident.

At a November 1975 VA examination the Veteran was noted to have a 
history of chest pain with none currently and recurrent headaches 
of undetermined cause.

Evidence received since the May 1998 rating decision includes 
various private treatment records, VA treatment records dated 
through May 2004, a statement from the Veteran's brother, a 
statement from the Veteran's wife, and documents related to a 
1989 Workman's Compensation claim.  The Veteran also offered 
personal testimony at a June 2004 DRO hearing and at a May 2006 
RO hearing.

Complaints of low back pain that radiated into the Veteran's left 
leg and neck pain were noted in an August 1984 private treatment 
note.  He had reported injuring himself at work in July 1983 
after being called to handle a combative and suicidal patient.  
This patient pushed the Veteran down and forcefully hit his head 
and face.  An impression of a probable herniated disc, 
significant temporomandibular joint (TMJ) dysfunction syndrome 
secondary to trauma to the face and head and possible cervical 
strain were made.

A March 1989 Worker's Compensation Report of Investigation 
indicates that the Veteran had been working as a guard and was 
injured while restraining a violent patient in an emergency room 
in July 1983.  His injuries included multiple contusions of the 
face, head and neck, a back strain and TMJ syndrome.

The Veteran reported suffering from neck and back pain since his 
1973 automobile accident in a September 1999 VA treatment note.

Complaints of chronic pain all over for the past 30 years was 
reported in a March 2003 VA treatment note.  An assessment of 
chronic chest pain, atypical for angina was made.

A June 2003 VA treatment note shows that the Veteran reported a 
fall at work four months earlier that had aggravated his chronic 
neck and chest pain.  Pertinent assessments were cervical facet 
syndrome without myelopathy, thoracic facet syndrome without 
myelopathy and sacroiliac pain were made following a physical 
examination.

In a June 2004 DRO hearing, the Veteran testified that he was 
ordered or instructed by his superior non-commissioned officer 
(NCO) to drive him from Imperial Beach to another club in 
National City on the night of the July 1973 automobile accident.  
The Veteran would then be supplied beer by the NCO, as he was not 
of legal drinking age, in return for this ride.  He either 
fainted or fell asleep during this drive, resulting in the 
automobile accident.  He was never cited for anything as a result 
of this accident.

In a May 2006 RO hearing, the Veteran testified that he felt 
obligated or intimidated by his superior NCO to drive him to 
clubs.  His NCO then wanted to be driven home to Imperial Beach 
after a night at the clubs.  The accident occurred during that 
drive home.  The NCO purchased alcoholic drinks for him.

In a January 2007 statement the Veteran's brother indicated that 
he had visited his brother in the hospital after his in-service 
automobile accident.  A February 2007 statement from the 
Veteran's wife indicates that they had been married for seven 
years and that he had reported being ordered to drive his 
superior officer to various bars prior to his in-service 
accident.

An undated photo of a crushed vehicle was also submitted.

The Veteran's remaining private and VA treatment records document 
his treatment for a variety of complaints, including headaches, a 
bilateral shoulder condition, and a lumbar spine condition.

The instant claims for service connection were last denied in the 
May 1998 rating decision on grounds that the current disorders 
were the result of the Veteran's willful misconduct, i.e., 
alcohol use.  As such, evidence suggesting that the disorders 
were not the result of willful misconduct is required to reopen 
the claims.

No such evidence has been received.  The newly submitted 
treatment records reflect the Veteran's continued treatment for 
his variety of disorders.  The records related to his March 1989 
Worker's Compensation claim suggests that some of the Veteran's 
claimed injuries may have been incurred after service.  His 
statements regarding the etiology of his various conditions were 
considered in the earlier rating decisions and are duplicative or 
cumulative.  

Although the Veteran testified that he was ordered or instructed 
to drive his non-commissioned officer on the night of his in-
service automobile accident, he has not introduced any evidence 
that he was ordered to drink to excess.  He has not denied 
drinking alcohol willingly or offered evidence to rebut the 
findings of the July 1973 civilian Intoxication Report.  Hence, 
this evidence does no raise a reasonable possibility of 
substantiating the claim.

Similarly the Veteran's wife repeated the contention that the 
Veteran was ordered to drive, but offered no evidence that his 
consumption of alcohol was other than voluntary.  His brother's 
statement reports facts that were already well established, 
namely that the Veteran was hospitalized following the 1973 
accident.  He report is duplicative or cumulative.  No other 
evidence has been submitted suggesting that the claimed disorders 
were not the result of the Veteran's willful misconduct.

In addition, the newly received treatment records from the 
National Personnel Records Center relate to the Veteran's post-
service work as a guard and are not relevant to whether the in-
service accident was the result of willful misconduct.  38 C.F.R. 
§ 3.156(c)(i).

Evidence at the time of the prior denial showed a back complaint 
prior to the 1973 accident, but there was no evidence linking a 
current back disability to that complaint.  No such evidence has 
been received since the 1998 decision.

As none of the evidence pertains to the reasons for the prior 
denial, the evidence is not new and material and the claims are 
not reopened.   The claims are therefore not reopened, and the 
appeal must be denied.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).


ORDER

New and material evidence not having been received; the claim for 
service connection for a broken jaw is not reopened.

New and material evidence not having been received; the claim for 
service connection for leg scars is not reopened.

New and material evidence not having been received; the claim for 
service connection for back problems is not reopened.

New and material evidence not having been received; the claim for 
service connection for whiplash is not reopened.

New and material evidence not having been received; the claim for 
service connection for bilateral shoulder injuries is not 
reopened.

New and material evidence not having been received; the claim for 
service connection for chronic headaches is not reopened.

New and material evidence not having been received; the claim for 
service connection for chest pain is not reopened.


____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


